Citation Nr: 1328082	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from June 1974 to July 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2012, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

In April 2013, the Board remanded these claims for additional development.  As to the issue decided below, the Board finds that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's current tinnitus originated while he was serving on active duty.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

II.  Legal Criteria

Service connection is granted for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



III.  Factual Background and Analysis

The Veteran submitted his claim for service connection for tinnitus in March 2008.  

The Veteran's service treatments records do not show that he complained of or was found to have tinnitus.  He did report a history of hearing loss at the time of his service separation examination but that examination disclosed that his ears were normal.    

The Veteran was examined by VA in June 2008.  The claims file was reviewed.  The Veteran reported noise exposure in service working in engine rooms.  He denied occupational and recreational noise exposure.  A history of bilateral tinnitus that was constant was noted.  The Veteran reported that his tinnitus has varied in intensity for 4 years.  The examiner diagnosed bilateral tinnitus and opined that the tinnitus is less likely than not due to in-service noise exposure.  It was noted that this was based on the fact that the reported date of onset of tinnitus did not coincide with the dates of service.  

The Veteran testified at an April 2013 Board hearing that, although he was not diagnosed as having tinnitus in service, his disorder began in service and continued thereafter.  At the hearing before the undersigned, the Veteran described excessive noise exposure in service and stated that he first noticed tinnitus while he was in service in the 1980s. He acknowledged that he told a VA examiner in June 2008 that the tinnitus started four years prior to that examination, but he clarified that what he intended to convey was that the tinnitus became a problem four years prior to the examination and not that it actually began at that time. 

An April 2013 VA examination report notes that the claims file was reviewed.  The Veteran reported that he had intermittent tinnitus which began in service.  The examiner opined that it is less likely than not that the tinnitus was caused by or the result of in-service noise exposure.  It was noted that only seldom does noise cause a permanent tinnitus without causing hearing loss.  (Hearing was determined to be normal on audiometric examination).  It was noted that there was no documentation in the file regarding tinnitus in either ear and the Veteran had a significant history of noise exposure in civilian employment over a period of years.  It was concluded that therefore, it is less likely as not that the tinnitus is due to military service, and more likely due to presbycusis and/or some other etiology.    

The medical evidence of record shows that tinnitus has been diagnosed.  (See June 2008 and April 2013 VA examination reports).  Although the June 2008 VA examiner provided an opinion against the claim, that opinion was based on a history that the Board has determined to be inaccurate.  The April 2013 VA examiner also provided an opinion against the claim.  That opinion does not account for the history provided by the Veteran of the onset of tinnitus in service and its continuation thereafter.  Moreover, the examiner attributed the Veteran's tinnitus, at least in part, to excessive post-service noise exposure.  At the hearing before the undersigned, the Veteran denied any history of excessive noise exposure after service.  The Board has found the Veteran to be a credible historian.  In this case, the Board concludes that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for tinnitus.

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As to the claim for service connection for a low back disorder, the issue was remanded in April 2013 to obtain a medical opinion as to its origins or etiology.  The post-remand record shows that the Appeals Management Center (AMC) obtained such an opinion in April 2013.  However, the Board finds the opinion to be inadequate.

The Board has reached this conclusion because in providing the opinion, the examiner did not consider the Veteran's competent lay claims (See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); and as well the examiner relied on negative evidence (See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim)) for his rationale.  The Veteran has testified that he had back problems in service, beginning in the 1980's, and that they continued thereafter.  It is noted that the April 2013 VA examiner diagnosed degenerative disc disease of the lumbosacral spine.  The April 2013 VA examiner stated that there was no evidence of a chronic low back condition during service and for several years thereafter.  While the examiner noted the history of recurrent back pain indicated at service separation, he did not address the April 2003 in-service complaint of mild low back pain, and the finding of mild back pain on range of motion.  The examiner noted that the Veteran first sought medical treatment almost 10 years after service and thus a nexus could not be made.  The Court has found examinations inadequate where the examiner did not comment on Veteran's report of in-service injury or complaints and relied on lack of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Board finds that a remand to obtain an addendum to that examination report is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.


2.  Then, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the physician who performed the April 2013 VA examination of the Veteran's back.  

The physician should be requested to prepare an addendum stating an opinion as to whether there is a 50 percent or better probability that the Veteran's current back disability is etiologically related to his active service.

The examiner must consider the Veteran's statements regarding the incurrence of his condition, and his statements regarding the continuity of symptomatology.  For purposes of the opinion, the physician should assume that the Veteran is a credible historian.  

The examiner must also provide the rationale for his opinion.

If the physician is unable to provide the required opinion, he should explain why.

If the April 2012 examiner is unavailable, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  

4.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and be given the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


